Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 4/14/2022 and 6/8/2022.
Claims 1-6 have been cancelled.  Claims 7-26 are presented for examination.
Terminal Disclaimer filed on 4/14/2022 was approved to overcome the Double Patenting rejection against Patent No. 10,325,290.  

 Allowable Subject Matter
Claims 7-26 are allowed.
	The present invention relates generally to media financing and more specifically it relates to such a process that allows advertisers to finance media productions through advertising media buys while eliminating the risk of normal event financing speculative investment.
	The prior art of record teaches:
	Costin (2002/0049816) teaches a fundraising system and method that allows users to raise money from friends and other entities over a distributed network, such as the Internet, is presented. The present invention provides online marketing applications for e-businesses by using the power of viral marketing to enable clients to attract new customers at a lower cost, and build brand loyalty. For example, the fundraising system of the present invention enables e-businesses to partner with causes, such as charitable, non-profit and community organizations, to host fundraising events online with interactive participation by all involved.
	Online fund-raising malls: fund raising goes high-tech; Raddatz, Dick; Fund Raising Management; Jun 2000; 31, 4; pg 12 June 2000 teaches a fund raising mall teaches those who wish to earn money for their group can log on to an Online fund-raising mall site, select their group, and then link to different e-commerce sites to make purchases. The e-commerce sites pay affiliate fees-a sales commission on the total purchase for each user-to the site through which their site was accessed.
	Kaplan, K. (2000, Aug 28) Monday business; republicans work for change with E- commerce site; web: RepublicanShopping.com takes political fund-raising into new territory by offering goods online and getting a cut of profit.: Home edition. Los Angeles Times teaches a Republicanshopping.com which is the high-tech equivalent of selling Girl Scout Cookies. Like the Scouts, The GOP is hawking merchandise made by others and pocketing a portion of the profit, which it will use to support political candidates.
    
	ZDNet donates $1 million dollars in advertising availabilities to benefit tomorrows children’s fund. (1999, Dec 22). PR Newswire teaches the company will donate over 15 million ZDNet advertising impressions over the next year to the Tomorrows Children’s fund. The campaign will encourage ZDNet visitors to make contribution to the non-profit organization using the toll free phone number provided on all of the advertisements.    
	The refences alone or in combination failed to teach the following limitations of claims 7, 16 and 26 “generating, by the one or more processors, on a database accessible to the one or more processors, a repository for advertising revenue based on the selection; based on obtaining the selection, populating, by the one or more processors, the advertising material on the at least one website, wherein the populating comprises placing the advertising material within web property content of the at least one website; monitoring, by the one or more processors, a number of impressions of the advertising material provided to users accessing the web property content displayed on the at least one website; determining, by the one or more processors, whether an impression of the advertising material is valid, wherein the impression is valid based on a predetermined impression tracking system; determining, by the one or more processors, that the number of valid impressions is greater than or equal to the predetermined number of impressions; upon determining a number of valid impressions are met, ceasing, by the one or more processors, the populating of the advertising material on the at least one website; and based on determining a number of valid impressions are met, electronically collecting, by the one or more processors, a share of the advertising revenue to be transmitted to the web property content owner”

	WO 2016/11843 A1 teaches the advertisers may allocate funds to the advertisement campaign from which a price per second or budget may be deducted from for an advertisement that may be served to a device. 
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688